Circuit Court for Washington County
Case No. 21-C-16-056210                    IN THE COURT OF APPEALS
Argued: November 3, 2016
                                               OF MARYLAND

                                            Misc. Docket AG No. 11
                                            September Term, 2014



                                      ATTORNEY GRIEVANCE COMMISSION

                                               OF MARYLAND

                                                       v.

                                           PHILIP JAMES SWEITZER


                                              Barbera, C.J.
                                              Greene
                                              Adkins
                                              McDonald
                                              Watts
                                              Hotten
                                              Getty,


                                                              JJ.

                                            PER CURIAM ORDER



                                            Filed: November 4, 2016
ATTORNEY GRIEVANCE               *   In the
COMMISSION OF MARYLAND
                                 *   Court of Appeals

            v.                   *   of Maryland

                                 *   Misc. Docket AG No. 11

PHILIP JAMES SWEITZER            *   September Term, 2014


                         PER CURIAM ORDER

     For reasons to be stated in an opinion later to be filed, it

is this 4th day November 2016,

     ORDERED, by the Court of Appeals of Maryland, that the

Respondent, Philip James Sweitzer be, and he is hereby, disbarred,

effective immediately, from the further practice of law in the State

of Maryland; and it is further

     ORDERED that the Clerk of this Court shall strike the name of

Philip James Sweitzer from the register of attorneys, and pursuant

to Maryland Rule 19-761, shall certify that fact to the Trustees

of the Client Protection Fund and the clerks of all judicial tribunals

in the State; and it is further

     ORDERED that Respondent shall pay all costs as taxed by the

Clerk of this Court, including the costs of all transcripts, pursuant

to Maryland Rule 19-709, for which sum judgment is entered in favor

of the Attorney Grievance Commission of Maryland against Philip James

Sweitzer.



                                     /s/ Mary Ellen Barbera
                                     Chief Judge